PER CURIAM.
The defendant, Andrew James Robinson, appeals from a conviction of attempted *218manslaughter (La. 14:27 and 31), for which he was sentenced to ten years at hard labor. He relies on two bills of exceptions.
The first bill was reserved when the trial judge allowed the introduction of an acknowledgment signed by the defendant that he had been advised of his constitutional rights. The basis for the objection does not appear in the bill of exceptions. The evidence showing the circumstances of the introduction of the document is not before us, not having been made a part of the bill of exceptions. We cannot determine the basis of the objection. The per curiam of the trial court attached to Bill of Exceptions No. 1 suggests no reason why the document was inadmissible. There is no merit .to Bill of Exception No. 1.
Bill of Exceptions No. 2 complains of the introduction of an oral confession as not having been given freely and voluntarily. Again, the evidence showing the circumstances of the introduction of the confession and the ruling upon which the bill of exceptions is based are not in the record, and is not attached to the bill of exceptions, and does not form a part of it. The bill of exceptions itself indicates that it was taken to the overruling of a motion for a new trial. The motion for a new trial alleges that a bill of exceptions was reserved to the erroneous introduction of the confession. .The per curiam of the trial judge points out that the defense did not reserve a bill of exceptions to the introduction of the oral culpatory statements of the defendant when they were introduced into evidence.
Failure to reserve a bill of exceptions at the time of an adverse ruling operates as a waiver of the objection and as an acquiesence in the ruling. C.Cr.P. art. 841.
At any rate, the per curiam of the trial court stands uncontradicted in the record; it shows that the court found the oral confession to have been made freely and voluntarily. There is no merit in Bill of Exceptions No. 2.
For these reasons, the conviction and sentence are affirmed.